Case 1:19-cv-02237-JPH-TAB Document 26 Filed 03/26/21 Page 1 of 8 PageID #: 184




                       UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF INDIANA
                           INDIANAPOLIS DIVISION

 UNITED STATES OF AMERICA,                   )
                                             )
                          Plaintiff,         )
                                             )
                     v.                      )    No. 1:19-cv-02237-JPH-TAB
                                             )
 $179,100.00 UNITED STATES                   )
 CURRENCY,                                   )
                                             )
                          Defendant.         )
                                             )
                                             )
 David Waite,                                )
                                             )
                          Claimant.          )


 ORDER GRANTING UNITED STATES' MOTION FOR SUMMARY JUDGMENT

       The government seeks summary judgment on its complaint of forfeiture

 in rem against $179,100 that was recovered from David Waite at the

 Indianapolis International Airport. Mr. Waite has not responded to the

 government's motion for summary judgment. Because the government has

 shown by a preponderance of the evidence that the property is subject to

 forfeiture, its motion for summary judgment is GRANTED.

                                          I.
                                Facts and Background

       Because the United States has moved for summary judgment under Rule

 56(a), the Court views and recites the evidence "in the light most favorable to

 the non-moving party and draws all reasonable inferences in that party's

 favor." Zerante v. DeLuca, 555 F.3d 582, 584 (7th Cir. 2009) (citation omitted).


                                         1
Case 1:19-cv-02237-JPH-TAB Document 26 Filed 03/26/21 Page 2 of 8 PageID #: 185




 Mr. Waite has not responded to the government's motion for summary

 judgment, so the Court treats the government's supported factual assertions as

 uncontested. S.D. Ind. L.R. 56.1(b); see e.g., Smith v. Lamz, 321 F.3d 680, 883

 (7th Cir. 2003) ("[F]ailure to respond by the nonmovant as mandated by the

 local rules results in an admission.").

       On September 16, 2018, Mr. Waite was at the Indianapolis International

 Airport for a flight to California. Dkt. 23-1 at 3 (Babcock Decl. ¶ 4). While

 going through security, an x-ray alert tagged Mr. Waite's bag as suspicious. Id.

 This prompted Transportation Security Administration ("TSA") to open and

 inspect the bag, and in doing so they discovered children's clothing, two

 accordion files, and more than 25 manila envelopes used to conceal $179,100

 ("Defendant Currency"). Id. at 3–4 (¶¶ 4, 8). Both accordion files contained

 numerous manilla envelopes, each of which contained at least two white letter-

 sized envelopes. Id. at 5 (¶ 9). The white letter-sized envelopes contained

 stacks of rubber-banded twenty, fifty, and hundred-dollar bills. Id.

       TSA officials also found billing and account notices directed to 541

 Holdings LLC or Hanover Properties LLC. Id. at 4 (¶ 8). All billing and account

 documents were between two and three years old, with the most recent dated

 August 2016. Id. Investigation into three bank accounts associated with Mr.

 Waite showed that two of the accounts were business accounts for Hanover

 Properties, LLC. Id. at 6 (¶ 14). Analysis of the bank records showed a pattern

 of large cash and check deposits being made into all three accounts. Id. (¶ 15).




                                           2
Case 1:19-cv-02237-JPH-TAB Document 26 Filed 03/26/21 Page 3 of 8 PageID #: 186




 After completing their search of the suitcase, TSA contacted the Department of

 Homeland Security ("DHS"). Id. at 3 (¶ 4).

        Before arriving at the airport, DHS ran Mr. Waite's criminal history and

 found that he had several prior convictions related to the possession and sale

 of controlled substances. Id. at 3–4 (¶ 5); dkt. 23-3. DHS was also informed

 that, in October 2017, Mr. Waite had traveled through Indianapolis

 International Airport with approximately $55,000 in cash inside his carry-on

 luggage. Id. at 4 (Babcock Decl. ¶ 6). In addition, the United States Drug

 Enforcement Agency ("DEA") had provided DHS officials with information

 linking Mr. Waite to marijuana trafficking between California and New York.

 Id. (¶ 7).

        Upon arriving at the airport, DHS officers responded to the baggage claim

 area, where the suitcase was being held. Id. at 5 (¶ 9). DHS determined there

 was probable cause that the Defendant Currency was proceeds of or property

 used to facilitate a controlled substance offense, or was property involved in a

 money laundering transaction and seized the currency. Id. The finding of

 probable cause was based on the way the large amount of currency was

 packaged and concealed, Mr. Waite's criminal history and history of traveling

 with large amounts of currency, the prior DEA intelligence, and the lack of any

 apparent connection between the documents in Mr. Waite's suitcase and the

 currency. Id.

        The day after the Defendant Currency was seized, a narcotics detection

 canine gave a positive alert to the odor of a controlled substance on the


                                         3
Case 1:19-cv-02237-JPH-TAB Document 26 Filed 03/26/21 Page 4 of 8 PageID #: 187




 location of the bag containing the Defendant Currency. Id. at 6 (¶ 12). DHS

 then notified Mr. Waite of the agency's intent to pursue administrative

 forfeiture of the seized money. Id. at 7 (¶ 17).

       On December 7, 2018, DHS received Mr. Waite's claim to the money. Id.

 (¶ 18). He stated that, at the time of the seizure, he was traveling from

 Indianapolis to California "in order to buy a property." Dkt. 23-4; dkt. 23-1 at

 7 (Babcock Decl. ¶ 18). No other claims or petitions were received for the

 Defendant Currency. Dkt. 23-1 at 7 (Babcock Decl. ¶ 19).

       On June 5, 2019, the United States brought this in rem action against

 the seized money, seeking its forfeiture. Dkt. 1. Through counsel, Mr. Waite

 filed an answer to the complaint and a claim to the money, dkt. 7; 9, but his

 counsel later withdrew, dkt. 20; 21. The United States filed a motion for

 summary judgment. Dkt. 23. Mr. Waite did not appear for a court ordered

 settlement conference or respond to the government's motion for summary

 judgment.

                                        II.
                                  Applicable Law

       Summary judgment shall be granted "if the movant shows that there is

 no genuine dispute as to any material fact and the movant is entitled to

 judgment as a matter of law." Fed. R. Civ. P. 56(a). The moving party must

 inform the court "of the basis for its motion" and specify evidence

 demonstrating "the absence of a genuine issue of material fact." Celotex Corp.

 v. Catrett, 477 U.S. 317, 323 (1986). Once the moving party meets this



                                          4
Case 1:19-cv-02237-JPH-TAB Document 26 Filed 03/26/21 Page 5 of 8 PageID #: 188




 burden, the nonmoving party must "go beyond the pleadings" and identify

 "specific facts showing that there is a genuine issue for trial." Id. at 324.

       In ruling on a motion for summary judgment, the Court views the

 evidence "in the light most favorable to the non-moving party and draw[s] all

 reasonable inferences in that party's favor." Zerante, 555 F.3d at 584 (citation

 omitted).

                                        III.
                                      Analysis

       The Controlled Substances Act makes subject to forfeiture "all moneys . .

 . furnished or intended to be furnished by any person in exchange for a

 controlled substance . . ., all proceeds traceable to such an exchange, and all

 moneys . . . used or intended to be used to facilitate [such an exchange.]" Id.

 (quoting Bell v. Duperrault, 367 F.3d 703, 707 (7th Cir. 2004)); 21 U.S.C. §

 881(a)(6). When, as here, the United States' theory is that the property was

 used to commit or facilitate a criminal offense, or was otherwise involved in a

 criminal offense, the United States must show a "substantial connection"

 between the property and the offense. 18 U.S.C. § 983(c)(1), (3). To prevail on

 summary judgment, "the government must demonstrate by a preponderance of

 the evidence that the property sought is subject to forfeiture." United States v.

 Funds in the Amount of Thirty Thousand Six Hundred Seventy Dollars, 403 F.3d

 448, 454 (7th Cir. 2005).

       The United States argues that it is entitled to summary judgment

 because the evidence shows that the Defendant Currency was intended to be



                                          5
Case 1:19-cv-02237-JPH-TAB Document 26 Filed 03/26/21 Page 6 of 8 PageID #: 189




 used to facilitate a violation of the Controlled Substances Act or was involved in

 a money laundering transaction. 1 Dkt. 24 at 2.

        The government has designated evidence of a large pattern of cash and

 check deposits being made into three Wells Fargo Bank accounts associated

 with Mr. Waite, dkt. 23-1 at 6 (Babcock Decl. ¶ 15), which is "indicative of

 funnel account activity and money laundering." Id. ¶ 16; see also United States

 v. Jackson, 935 F.2d 832, 841 (7th Cir. 1991) ("Reasonable jurors could

 certainly infer that the cash contained in the deposits [defendant] made . . .

 were derived in a large extent from [his] drug operations."). The designated

 evidence does not show a verifiable source of income for this amount of money.

 See Funds in Amount of Thirty Thousand Six Hundred Seventy Dollars, 403 F.3d

 at 468. And, according to a bank referral, one of these deposits, a February

 2016 cash deposit of $3,000, smelled of marijuana. Dkt. 23-1 at 6 (Babcock

 Decl. ¶ 15). Finally, "suspicious debit purchases for travel and shipping were

 consistent with activities to facilitate the interstate movement of controlled

 substances." Id. (¶ 16).

        The government next designates evidence that Mr. Waite's travel

 arrangements are suspicious, in part due to the lack of a legitimate reason for

 his trip. DHS officials had received intelligence from DEA investigators linking

 Mr. Waite to marijuana trafficking between New York and California, id. at 4 (¶



 1The government also moves to strike Mr. Waite's claim, arguing that he does not have
 standing to contest the forfeiture because he failed to respond to discovery requests. Dkt. 24
 at 13. Because the government has shown that reasonable jurors would find it more likely
 than not that Mr. Waite's cash is subject to forfeiture, the Court declines to address this
 argument.

                                                6
Case 1:19-cv-02237-JPH-TAB Document 26 Filed 03/26/21 Page 7 of 8 PageID #: 190




 7), and California is a source state for marijuana and other controlled

 substances. Id.; see Funds in Amount of Thirty Thousand Six Hundred Seventy

 Dollars, 403 F.3d at 467 (citing United States v. $141,770.00 in U.S. Currency,

 157 F.3d 600, 604 (8th Cir. 1998) (giving weight to fact that claimant was

 traveling from California, "a drug source state")).

       The government also designates evidence regarding Mr. Waite's criminal

 record and prior instances of travelling with a large amount of cash. In

 October 2017, Mr. Waite traveled through the Indianapolis airport with

 approximately $55,000 in bulk cash inside of his luggage. Dkt. 23-1 at 4

 (Babcock Decl. ¶ 6). On this occasion, Mr. Waite told TSA personnel that the

 currency was to be used to purchase a house but that he had changed his

 mind. Id. Mr. Waite's criminal history, dkt. 23-2; dkt. 23-4; dkt. 23-1 at 3

 (Babcock Decl. ¶ 5), includes several previous convictions relating to controlled

 substances. Id.; see United States v. All Assets and Equipment of West Side

 Bldg. Corp., 58 F.3d 1181, 1189 (7th Cir. 1995) (noting that evidence of prior

 convictions for drug possession and trafficking "is certainly admissible" in a

 probable cause determination for the purposes of civil forfeiture). And while

 the designated evidence does not show that Mr. Waite was subsequently

 arrested or charged with a crime in connection with this incident, that is "of

 little consequence, especially when stacked up against all of the other factors

 in this case." Funds in Amount of Thirty Thousand Six Hundred Seventy

 Dollars, 403 F.3d at 469.




                                          7
Case 1:19-cv-02237-JPH-TAB Document 26 Filed 03/26/21 Page 8 of 8 PageID #: 191




       Finally, the government has designated evidence that a narcotics

 detection canine gave a positive alert to the odor of a controlled substance on

 the location of the bag with the Defendant Currency, dkt. 23-1 at 6 (Babcock

 Decl. ¶ 12), and Mr. Waite has not challenged this evidence. See Funds in

 Amount of Thirty Thousand Six Hundred Seventy Dollars, 403 F.3d at 463

 (noting that claimant's time to challenge dog sniff evidence reliability is at the

 summary judgment stage).

       The undisputed designated evidence shows that reasonable jurors would

 find it more likely than not that Mr. Waite's cash is subject to forfeiture as the

 proceeds of or property used to facilitate a controlled substance offense, or was

 property used in a money laundering transaction, and thus the government is

 entitled to summary judgment. See id. at 455.

                                       IV.
                                    Conclusion

       The United States' motion for summary judgment is GRANTED. Dkt.

 [23]. The United States may move for a final order of forfeiture.

 SO ORDERED.
Date: 3/26/2021

 Distribution:

 All Electronically Registered Counsel

 David Waite
 702 Mangrove Avenue #177
 Chico, CA 95926

 David Waite
 8287 Sherwood Boulevard
 Los Molinos, CA 96055
                                          8
